Exhibit 10.1

SUBLEASE AGREEMENT

1.    Parties. This Sublease Agreement (“Sublease”), is made and executed as of
August 31, 2017, by and between Cardinal Health 127 Inc., a Kansas Corporation
(“Cardinal”) and MediciNova, Inc. a Delaware corporation (“Sublessee”).

2.     Premises. Cardinal subleases to Sublessee and Sublessee subleases from
Cardinal the Premises. “Premises” means the real property and improvements
located at 4275 Executive Square in La Jolla, CA, Suite No. 300 consisting of
approximately 4,383 rentable square feet and which is described in the attached
Exhibit A (incorporated by reference in this Sublease).

3.    Term. The term of this Sublease (“Term”) shall commence on the later of
December 1, 2017 or the receipt of the written consent of The Irvine Company LLC
(“Master Lessor”) (“Commencement Date”) and shall end on December 31, 2021
(“Termination Date”), unless sooner terminated as provided herein.

4.    Rent and Security Deposit. During the Term, Sublessee will pay to
Cardinal, without further demand or set-off, rent in the following amounts:

 

Month of Term or Period

  

Yearly Rate per Rentable Square Foot

  

Monthly Basic Rate

Months 1

   $30/sq.ft.    $10,957.50/Mo.

Months 2 – 5

   $15/sq.ft.    $ 5,478.75/Mo.

Months 6 – 12

   $30/sq.ft.    $10,957.50/Mo.

Months 13 – 24

   $31.20/sq.ft.    $11,395.80/Mo.

Months 25 – 36

   $32.45/sq.ft.    $11,852.36/Mo.

Months 37 – 48

   $33.75/sq.ft.    $12,327.19/Mo.

Months 49

   $35.10/sq.ft.    $12,820.27/Mo.

Upon the complete execution of this Sublease, Sublessee shall pay to Cardinal
the amount of $10,957.50 which amount shall be serve as a prepayment of the rent
due and payable for the first month of the Term. In the event that the
Commencement Date is other than the first day of the month, the monthly rental
shall be prorated for the first month and Sublessee shall receive a credit
against the monthly rental due commencing with the second month (and if
necessary, third month) of the Term equal to the difference between $5,478.75
(or $10,957.50 if third month is considered) and the amount of rent credit
actually received in the first calendar month of the Term. Rent is due on the
first day of each month during the Term. If Sublessee does not pay rent then due
within five business days of when due, Sublessee will pay Cardinal a late charge
and interest consistent with Paragraph 14.3 (a) of the Master Lease (defined
below).

In addition to the payment of monthly rent for the first month of the Term as
provided above, upon complete execution of this Sublease, Sublesse shall deposit
with Cardinal the amount of $10,957.50 (“Security Deposit”) as security for
Sublessee’s performing Sublessee’s obligations under this Sublease. If Sublessee
fails to pay rent or other charges when due, or otherwise defaults on any
obligation in this Sublease, Cardinal may use the Security Deposit for the
payment of rent or other charges, or for the payment of any other sum which
Cardinal is obligated to pay because of Sublessee’s default, or to compensate
Cardinal for any loss or



--------------------------------------------------------------------------------

damage which it suffers. If Cardinal uses the Security Deposit, Sublessee must
deposit enough cash with Cardinal to restore the Security Deposit to the full
original amount within five (5) business days of written notice from Cardinal.
Sublessee’s failure to do so is a material breach of this Sublease. Cardinal is
not required to keep the Security Deposit separate from its general accounts. If
Sublessee has performed all of Sublessee’s obligations at the expiration of the
Term, after Sublessee vacates the Premises, the balance of the Security Deposit
will be returned to Sublessee. No trust relationship is created between Cardinal
and Sublessee with respect to the Security Deposit.

5.     Early Access. Subject to the terms and conditions of the Lease dated
February 1, 2009 between Master Lessor and Cardinal (as amended the “Master
Lease”), including, but not limited to, the prior written approval of Master
Lessor, Sublessee shall have the right, at its sole cost and expense, to access
the Premises forty-five (45) days before the Commencement Date to install
equipment and furnishings. This early access shall be at no charge to Sublessee
and shall not trigger commencement of the Sublease.

6.    Use.

6.1    Use. Sublessee may use the Premises only for general office use and no
other use.

6.2    Compliance with Law. Sublessee will use the Premises consistent with the
terms of the Master Lease and in compliance with all applicable laws, rules, and
regulations. Sublessee may not use or permit the use of the Premises in any
manner that could create waste or a nuisance or disturb other tenants.

6.3    Conditions of Premises. Sublessee accepts the Premises in their condition
existing as of the date of this Sublease, subject to all applicable laws, rules
and regulations governing the Premises. Sublessee acknowledges that neither
Cardinal nor Cardinal’s agents have made any representation or warranty (express
or implied) as to the suitability of the Premises for the conduct of Sublessee’s
business. Cardinal does, however, warrant that all building systems (HVAC,
mechanical, electrical, and plumbing) shall be in good working order and
condition as of the Commencement Date. Further, there currently exists a
supplemental air conditioning unit (“AC”) on the Premises which Master Lessor is
not responsible for maintaining or repairing under the Master Lease. Sublessee
may use this AC during the Term and Cardinal will have the AC serviced and make
any ordinary and necessary repairs prior to the Commencement Date. After the
Commencement Date, however, Cardinal accepts no responsibility for the
maintenance, repair or replacement of the AC.

6.4    Access. Subject to the terms of the Master Lease, Sublessee has access to
the Premises throughout the Term; access to the parking lot shall be separately
identified in a separate agreement between Ace Parking and Sublessee. “Normal
hours” of operation of the heating, ventiliation and air conditioning servicing
of the Premises is 8:00 a.m. to 6:00 p.m. Monday through Friday; 9:00 a.m. to
1:00 p.m. on Saturdays, upon request, generally recognized national holidays
excepted. Sublessee will pay directly to Master Lessor any costs for the use of
HVAC or other services after normal hours of operation to the extent invoiced by
Master Lessor pursuant to the terms of the Master Lease and upon giving Master
Lessor appropriate notice as outlined in the Master Lease.

 

2



--------------------------------------------------------------------------------

6.5    Furniture and Accessories. If Sublessee substantially complies with every
material provision of this Sublease, then: (i) Sublessee may use Cardinal’s
furniture currently located at the Premises during the Term, which is listed on
the attached Exhibit C; and (ii) at the end of the Term, Sublessee shall have
the option to purchase the furniture set forth on Exhibit C for $1.00,  provided
that the Term is not ended as a result of a default by Sublessee, by means of a
bill of sale containing a disclaimer of any express or implied warranties (i.e.
transferred “as is”), and in form reasonably acceptable to Cardinal and
Sublessee. If Sublessee is in material defaultof this Sublease beyond any
applicable cure period, then Cardinal may, at any time, take possession of the
furniture.

7.    Master Lease.

7.1     Cardinal is the Tenant of the Premises under the Master Lease, a copy of
which is attached hereto as Exhibit B (and incorporated into this Sublease by
reference).

7.2    This Sublease is at all times subject and subordinate to the Master
Lease.

7.3    Wherever in the Master Lease the word “Landlord” is used it shall be
deemed to mean “Cardinal” in this Sublease, and wherever in the Master Lease the
word “Tenant” is used it shall be deemed to mean the “Sublessee” in this
Sublease. Therefore, the terms, conditions and respective obligations of
Cardinal and Sublessee under this Sublease are intended to be the same terms and
conditions of the Master Lease, except that: (a) the obligations under the
Master Lease only apply to the Premises, as the term is defined in this Sublease
and, with respect to the prohibition on use and any indemnification obligations
arising out of Tenant’s use of the common areas; (b) the following provisions
and exhibits of the Master Lease have no application to this Sublease: PARKING
(Exhibit F of Master Lease including any modification thereto in the First
Amendment and Second Amendment to the Master Lease), Sublessee shall instead
contract for its parking spaces (including the number of such spaces) directly
with Ace Parking per a separate agreement, OPERATING EXPENSES (Exhibit B of
Master Lease), Sublessee shall not be responsible for payment of Operating
Expenses provided however that the terms of Exhibit C of the Master Lease
although referenced in Exhibit B of Master Lease shall neverthless apply to
Sublessee (c) Sublessee shall indemnify and hold harmless Cardinal from any and
all claims, damages, and expenses, including, but not limited to reasonable
attorney’s fees and expenses, arising from or related to Sublessee’s failure to
vacate and deliver the Premises to Master Lessor or Cardinal on a before the
expiration of the Term. Further, to the extent that Master Lessor is obligated
to provide services, to make any repairs or otherwise to maintain any part of
the Premises or common areas, including, but not limited Master Lessor’s repair
or maintenance of the foundation, structural components, and plumbing repairs
and the provision of services under Paragraph 7.2 of the Master Lease, Cardinal
will not be in default under the terms of this Sublease for Master Lessor’s
failure to provide the services or perform Master Lessor’s repair or maintenance
obligations, provided that, Cardinal has provided notice of the required
services, repairs or maintenance to Master Lessor pursuant to the terms of the
Master Lease or as requested by Sublessee. Notwithstanding anything to the
contrary contained herein, no obligations are imposed on Sublessee that would
render Sublessee in default of the Master Lease.

 

3



--------------------------------------------------------------------------------

7.4    Except as delineated in Section 7.3 above, Sublessee assumes every
obligation of Cardinal under the Master Lease, with respect to the Premises and
with respect to the prohibition on use and any indemnification obligations
arising out of Sublessee’s occupancy or use of the Premises or common area, for
the benefit of Cardinal and Master Lessor.

7.5     The obligations that Sublessee has assumed under Section 7.4 are
referred to as the “Sublessee’s Assumed Obligations.”

7.6    Sublessee indemnifies Cardinal from all damages, including reasonable
attorney’s fees, arising out of Sublessee’s failure to comply with or perform
Sublessee’s Assumed Obligations. The indemnification obligation of Sublessee
shall survive the termination or expiration of this Sublease.

7.7     Cardinal will maintain the Master Lease during the entire term of this
Sublease; subject, however, to any earlier termination of the Master Lease
without the fault of Cardinal.

7.8    Cardinal represents to Sublessee that the Master Lease is in full force
and effect and that Cardinal is not in default under the Master Lease and no
event of default has occurred which with the passage of time, notice or both,
would be an event of default under the Master Lease.

8.    Assignment of Sublease and Default.

8.1    Cardinal assigns to Master Lessor Cardinal’s interest in this Sublease,
including all rentals and income arising under this Sublease, subject to the
terms of Section 8.2.

8.2    Until a default occurs in the performance of Cardinal’s obligations under
the Master Lease, Cardinal shall receive the rents accruing under this Sublease.
However, if Cardinal defaults in the performance of its obligations to Master
Lessor, then Master Lessor may, at its option, receive directly from Sublessee
all rent owing and to be owed under this Sublease. Master Lessor will not, by
reason of the assignment of this Sublease nor by reason of the collection of the
rents from the Sublessee, be liable to Sublessee for any failure of Cardinal to
perform and comply with Cardinal’s remaining obligations, under the Sublease.

8.3    Cardinal authorizes and directs Sublessee, upon receipt of any written
notice from the Master Lessor stating that a default exists in the performance
of Cardinal’s obligations under the Master Lease, to pay to Master Lessor the
rents due and to become due under this Sublease. Sublessee may rely on any such
statement and request from Master Lessor, and Sublessee may pay such rents to
Master Lessor without any obligation or right to inquire as to whether such
default exists, and notwithstanding any notice from or claim from Cardinal to
the contrary, and Cardinal has no right or claim against Sublessee for any such
rents paid by Sublessee.

 

4



--------------------------------------------------------------------------------

8.4    No changes or modifications may be made to this Sublease without the
consent of Cardinal and Master Lessor, which consent shall not be unreasonably
witheld, delayed or conditioned.

9.    Consent of Master Lessor.

9.1     This Sublease is not effective unless, within 30 days of the date of
this Sublease, Master Lessor consents to the subletting by signing this
Sublease, or Master Lessor is deemed to have approved this Sublessee under the
terms of the Master Lease.

9.2    If Master Lessor does not give its consent to this Sublease, all moneys
previously paid by Sublessee to Cardinal will be promptly returned to Sublessee.

10.    Attorney’s Fees. If any party named in this Sublease brings an action to
enforce the terms of or declare rights under this Sublease, the prevailing party
in any such action, on trial and appeal, is entitled to its reasonable
attorney’s fees to be paid by the losing party as fixed by the court.

11.    Broker Representation. Cardinal and Sublessee represent and warrant to
the other that they have not dealt with any broker or other party that may claim
a commission or other fee in connection with this Sublease other than CBRE
(“Cardinal Broker”) and CRESA (“Sublessee’s Broker”), Cardinal Broker shall be
paid a commission by Cardinal pursuant to the terms of a separate agreement.

12.    Insurance. Sublessee will provide Cardinal and Master Lessor with copies
of both the certificate of insurance and endorsement naming them as additional
insureds and evidencing the coverage as required under the Master Lease and this
Sublease upon Sublessee’s execution of this Sublease.

 

5



--------------------------------------------------------------------------------

13.    Notices. Any notice or document required or permitted to be delivered
under this Sublease will be deemed to be delivered, whether actually received or
not, when deposited in the United States Mail, postage prepaid, Certified or
Registered Mail, addressed to the parties at their respective addresses set out
below, or at such other address as they may have specified by written notice
delivered in accordance with this Section 14:

Master Lessor:

Regents Square La Jolla LLC

4225 Executive Square, Suite 400

La Jolla, CA 92037

Attn: Property Manager

With a copy of notices to:

The Irvine Company LLC

PO Box 6370

Newport Beach, CA 92658-6370

Attention:Vice President, Operations – Office Properties

Cardinal:

Cardinal Health 127, Inc.

7000 Cardinal Place

Dublin, OH 43017

Attention: Corporate Real Estate

Sublessee:

MediciNova, Inc.

4275 Executive Square, Suite 650

La Jolla, CA 92037

Attention: Kiyomi Suzue

(Prior to Commencement Date)

MediciNova, Inc.    

4275 Executive Square, Suite 300

La Jolla, CA 92037    

Attention: Yuichi Iwaki, M.D.,Ph.D.    

(After Commencement Date)

14.    Holdover. In addition to the terms of 15.1 which shall apply to any
holdover by Sublessee, Sublessee shall be responsible for the payment of all
costs, expenses and charges incurred by Cardinal under Paragraph 15.1 of the
Master Lease arising as a result of such holdover by Sublessee. Nothing herein
shall be deemed the permission or consent of Cardinal to Sublessee’s continued
occupation of the Premises upon expiration of the Term. Sublessee agrees to
indemnify and hold harmless Cardinal from any and all cost damages, causes of
actions, claims, expenses and costs, including but not limited to reasonable
attorney’s fees and expenses, arising from or resulting from Sublessee’s
holdover.

 

6



--------------------------------------------------------------------------------

CARDINAL HEALTH 127, INC. By:  

/s/ Michael C. Hoskins

Name:   Michael C. Hoskins Title:   Director, Real Estate Transactions
MEDICINOVA, INC. By:  

/s/ Yuichi Iwaki

Name:   Yuichi Iwaki, M.D.,Ph.D Title:   President & Chief Executive Officer

 

7



--------------------------------------------------------------------------------

EXHIBIT A

Premises

 

LOGO [g4147791.jpg]

 

8



--------------------------------------------------------------------------------

EXHIBIT B

Master Lease

 

9



--------------------------------------------------------------------------------

EXHIBIT C

Furniture

 

Conference Table    1       Conference Chairs    8 Buffet    1       Misc. Art &
White Boards    Desks    13       Various Chairs    38 Round Tables    4      
Bookcases    8 File Cabinets    6       Overhang Cabinets    12 Chair Mats    3
      Refrigerator    1 Microwave    1       Dishwasher    1 Toaster Oven    1
        

SOLICITORS, 061244, 000313, 100748998.1, FORM OF SUBLEASE

 

10